Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement ("Agreement"), is entered into by and
between MAXXAM Inc. ("Employer"), and Emily Madison, ("Employee"), on April 1,
2005.

 

WITNESSETH:

WHEREAS, Employer is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of Employer pursuant to such terms and
conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:

ARTICLE 1:

EMPLOYMENT AND DUTIES:

1.1        Subject to the terms and conditions of this Agreement, Employer
agrees to employ Employee, and Employee agrees to be employed by Employer,
beginning on or about April 1, 2005, and continuing until the earlier of (i) the
date of Employee's death, (ii) the date of Employee's initial eligibility for
benefits under Employer's Long Term Disability Plan, or (iii) April 1, 2008 (the
"Term"). At the conclusion of the Term, employee shall become an "at will"
employee as defined by the laws of the state of Texas.

1.2        Employee shall be employed as the Company's Vice President, Finance.
Employee agrees to serve in this assigned position and to perform diligently and
to the best of Employee's abilities, the duties and services of such position as
determined by Employer, as well as such reasonable additional or different
duties and services appropriate to this position which Employee from time to
time may be directed to perform by Employer.

1.3        Employee shall, during the period of Employee's employment by
Employer, devote Employee's full business time, energy, and best efforts to the
business and affairs of Employer. Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee's performance of Employee's duties hereunder, is contrary to the
interests of Employer, or requires any significant portion of Employee's
business time.

ARTICLE 2:

COMPENSATION AND BENEFITS:

2.1        Employee's base salary while employed by Employer during the Term
shall be payable at a rate of not less than the gross amount of $228,600 per
annum which shall be paid in accordance with Employer's standard payroll
practice for its executives in effect from time to time ("Base Salary"). Base
Salary is determined on an annual basis and will be prorated for any partial
calendar year of employment. Employee's base salary shall be reviewed by the
Company's Compensation Policy Committee at the end of each calendar year.

 

 


--------------------------------------------------------------------------------



 

 

2.2              Employee will receive, on the later of April 1, 2005, or her
first day of employment, a one-time signing bonus in the gross amount of
$37,500.

2.3              Employee shall participate in Employer's bonus and similar
incentive arrangements that are available to Employer's executives and shall
receive a bonus in the gross amount of not less than $50,000 under such
arrangements for each calendar year during the Term while employed by Employer,
prorated on the basis of a 365 day year for any partial calendar year of
employment. Bonus awards are typically awarded in December of each calendar
year. Employee's bonus shall be reviewed by the Company's Compensation Policy
Committee at the end of each calendar year.

2.4              On the later of April 1, 2005, or her first date of employment,
Employer shall grant to Employee under the MAXXAM Inc. 2002 Omnibus Employee
Incentive Plan (the "MAXXAM Incentive Plan") 5,000 shares of MAXXAM stock.
Future grants of MAXXAM stock under the MAXXAM Incentive Plan shall be at the
discretion of Employer.

2.5              Commencing on the later of April 1, 2005 or the first day of
Employee's employment, and at all times during the Term while Employee is
employed by Employer, Employee will be designated as a participant in the MAXXAM
Inc. Capital Accumulation Plan (the "Plan"), subject to the terms of this Plan
as in existence from time to time. While Employer has no current intention of
modifying this Plan, Employer shall have no obligation to maintain this Plan
during the Term of Employee's employment with Employer.

2.6              Commencing on the later of April 1, 2005, or the first day of
Employee's employment, and subject to Employer's generally applicable expense
reimbursement policies, Employer shall reimburse Employee for, all ordinary,
reasonable, and necessary expenses which Employee incurs in performing her
duties under this Agreement, including, but not limited to, travel, professional
dues and subscriptions, and course work required for employee to maintain her
professional accreditation. Employer shall provide Employee with an automobile
allowance payable monthly at an annual rate of $15,000 during the Term.

2.7              While employed by Employer, Employee shall be allowed to
participate, on the same basis as other executive employees of Employer, in all
general employee benefit plans and programs. Such benefits, plans, and programs,
which Employer shall have no obligation to maintain, may include, without
limitation, medical, health and dental care, life insurance, disability
protection, and qualified retirement plans.

2.8              During each calendar year of her employment during the Term,
Employee shall be entitled to four weeks vacation in lieu of the vacation to
which Employee would otherwise be entitled under Employer's vacation policy.
Such vacation entitlement shall be pro rated for any partial calendar year of
employment. Unused vacation may be carried forward in accordance with Employer's
existing policy but will not in any event be cashed out.

ARTICLE 3:

TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:

3.1              Employee's employment with Employer may be terminated at any
time during the Term by Employer upon notice to Employee or by Employee upon
notice to Employer for any or no reason.

 

 


--------------------------------------------------------------------------------



 

 

3.2              If Employee's employment is terminated by reason of the death
of Employee, Employee's eligibility for benefits under Employer's Long-Term
Disability Plan, a "Voluntary Termination" by Employee (as hereinafter defined),
or by Employer for "Cause" (as hereinafter defined), all future compensation and
benefits to which Employee is otherwise entitled pursuant to this Agreement
shall cease and terminate as of the date of termination. Employee shall be
entitled to (i) pro rata base salary through the date of such termination and
(ii) any compensation and benefits otherwise due to Employee pursuant to the
terms of Employer's employee benefit plans.

3.3              If Employee's employment is terminated for any reason other
than as described in Section 3.2 above during the Term, Employer shall continue
to pay to Employee through April 1, 2008 (i) Employee's base salary, determined
at the highest rate in effect within the one year period ending on the date of
termination, and (ii) Employee's bonus at the rate in effect for the last full
year of Employee's employment.

3.4              As a condition to the receipt of the severance benefits
provided in Section 3.3, Employee shall execute a release, releasing Employer
and Employer's shareholders, officers, directors, employees, and agents from any
and all claims and from any and all causes of action of any kind or character,
including but not limited to, all claims or causes or action arising out of
Employee's employment with Employer or the termination of such employment, and
the performance of Employer's obligations hereunder and receipt of any benefits
provided hereunder by Employee shall constitute full settlement of all such
claims and causes of action.

3.5              For purposes of Section 3.2, a "Voluntary Termination" of the
employment relationship by Employee prior to expiration of the Term shall be any
termination of employment by Employee, other than (i) a termination of
Employee's employment because of a material breach by Employer of any material
provision of this Agreement which remains uncorrected for 30 days following
written notice of such breach by Employee to Employer or (ii) a termination of
Employee's employment within six months of a material reduction in Employee's
rank or responsibility with Employer which remains uncorrected for 30 days
following written notice of such reduction by Employee to Employer.

3.6              For purposes of Section 3.2, the term "Cause" shall mean any of
(i) Employee's gross negligence or willful misconduct in the performance of the
duties and services required of Employee pursuant to this Agreement, (ii)
Employee's conviction of a felony, (iii) Employee's commission of an act of
fraud against Employer, (iv) Employee's breach of any material provision of this
Agreement which remains uncorrected for 30 days following written notice to
Employee by Employer of such breach, (v) Employee's failure to substantially
perform her duties hereunder, other than as a result of illness or injury, which
failure remains uncorrected for 30 days following written notice to Employee by
Employer of such failure, or (vi) Employee's material failure to comply with
Employer's Code of Business Conduct, which failure remains uncorrected for 30
days following written notice to Employee by Employer of such failure.

3.7              Employee agrees that in her position as Vice President,
Finance, she will receive and have access to confidential, proprietary and trade
secret information belonging to the Employer, including but not limited to, the
Employer's financial information, business records, and information concerning
the assets, resources or strategies of the Employer ("Confidential
Information"). Employee hereby agrees that she will not, at any time during or
after her

 

 


--------------------------------------------------------------------------------



 

employment by Employer, make any unauthorized disclosure of such Confidential
Information or any information related to the Employer or its officers,
directors, employees, or shareholders (other than publicly available
information), or make any use thereof, except for the benefit of, and on behalf
of, Employer. For the purposes of this Section, the term "Employer" shall also
include affiliates of Employer. Employee agrees that she will pay to Employer
any amounts that she may benefit as a result of her breach of the provisions of
this Section.

ARTICLE 4:

MISCELLANEOUS:

4.1              Any controversy, whether contractual or otherwise, arising out
of or related in any way to this Agreement or to the employment of Employee,
shall be subject to final and binding arbitration in lieu of litigation. This
includes claims for discrimination and harassment under federal or state law,
wrongful termination claims, and retaliation claims. Any such arbitration
proceedings shall be subject to the labor arbitration rules of the American
Arbitration Association and shall be held in Houston, Texas before a single
arbitrator selected by the parties from the American Arbitration Association's
employment law panel. In deciding the substance of the parties' claims, the
arbitrator shall apply the substantive laws of the State of Texas (excluding
Texas choice-of-law principles that might call for the application of some other
state's law). The arbitrator will not have the power to add to or ignore any of
the terms and conditions of this Agreement. Her or her decision shall not go
beyond what is necessary for the interpretation and application of this
Agreement and obligations of the parties under this Agreement. If any
controversy regarding this Agreement is submitted to arbitration, Employee and
Employer agree that the arbitrator's decision shall be final and legally binding
on both parties. The arbitration provisions of this Section shall be governed by
the provisions of the Federal Arbitration Act. This Section shall not prevent
Employer from seeking an injunction from a court of competent jurisdiction in
connection with any actual or threatened breach of Section 3.7 by Employee.

4.2              For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee or Employer, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Employer, to MAXXAM Inc. at its corporate headquarters to the attention of
the President of MAXXAM Inc.

If to Employee, to her last known personal residence.

4.3              Except as otherwise provided herein, this agreement shall be
governed in all respects by the laws of the State of Texas, excluding any
conflict-of-law rule or principle that might refer to the laws of another State
or country.

4.4              No failure by either party hereto at any time to give notice of
any breach by the other party of or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

4.5              It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.

 

 


--------------------------------------------------------------------------------



 

If any such term, provision, covenant, or remedy of this Agreement or the
application thereof to any person, association, or entity or circumstances
shall, to any extent, be construed to be invalid or unenforceable in whole or in
part, then such term, provision, covenant, or remedy shall be construed in a
manner so as to permit its enforceability under the applicable law to the
fullest extent permitted by law. In any case, the remaining provisions of this
Agreement or the application thereof to any person, association, or entity or
circumstances other than those to which they have been held invalid or
unenforceable, shall remain in full force and effect.

4.6              This Agreement shall be binding upon and inure to the benefit
of Employer and any other person, association, or entity which may hereafter
acquire or succeed to all or, substantially all of the business or assets of
Employer by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee's rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Employee
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
Employer, other than in the case of death or incompetence of Employee.

4.7              This Agreement replaces and merges any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to such subject
matter, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect such subject matter.
Each party to this Agreement acknowledges that no representation, inducement,
promise, or agreement, oral or written, has been made by either party with
respect to such subject matter, which is not embodied herein, and that no
agreement, statement, or promise relating to the employment of Employee by
Employer that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby.

EXECUTED this 1st day of April, 2005.

MAXXAM Inc.

 

 

By:

/s/ Paul N. Schwartz

 

 

Paul N. Schwartz, President

 

 

EMPLOYEE:

 

/s/ Emily Madison 

 Emily Madison

 

 

 

 